989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy E. WALKER, Plaintiff-Appellant,v.E. I. DU PONT DE NEMOURS AND COMPANY, a Delawarecorporation, Defendant-Appellee.
No. 92-2283.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 22, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-130-2)
Randy E. Walker, Appellant Pro Se.
Charles Leslie Woody, Edward Wells Rugeley, III, Spilman, Thomas, Battle & Klostermeyer, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Randy E. Walker appeals from the district court's order granting Defendant's motion for summary judgment.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Walker v. E. I. Du Pont, No. CA-92-130-2 (S.D.W. Va.  Sept. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED